Filed 5/17/22 P. v. Martinez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 THE PEOPLE,                                                                                   C091266

                    Plaintiff and Respondent,                                    (Super. Ct. No. STK-CR-FE-
                                                                                       2017-0015643)
           v.

 ALFONSO HENRY MARTINEZ,

                    Defendant and Appellant.




         On separate occasions, about five months apart, defendant Alfonso Henry
Martinez fired multiple rounds from a vehicle at individuals he apparently felt had
slighted him. In the first incident, he opened fire on four minors, Z., J.R., K., and F., after
he and the boys fought in front of his house. J.R. was hit twice, once in the head; Z. was
hit once in the leg. Both survived their injuries, but J.R.’s head wound required surgical
removal of one of his eyes. In the second incident, defendant fired at two young women,
S. and J.A., who were in another vehicle, after he tried to engage S. in conversation.



                                                             1
When she made clear she did not want to talk to him, he opened fire on their vehicle.
Fortunately, no one was hit in the second shooting.
       Defendant was charged with nine counts arising from the first incident, five counts
arising from the second incident, and four additional counts based on conduct during his
arrest.1 He was convicted by jury of five counts of premeditated attempted murder
(counts 1 through 4, involving the minor victims, and count 10, involving S.), six counts
of assault with a firearm (counts 5 through 8, involving the minor victims, and counts 13
and 14, involving S. and J.A.), one count of mayhem (count 9, involving J.R.), one count
of shooting at an occupied vehicle (count 12), one count of resisting arrest (count 17),
and one count of carrying a loaded firearm (count 18).2 Various firearm and great bodily
injury enhancement allegations were also found to be true.3




1     One of these additional counts (count 16) was dismissed on the motion of the
prosecutor.
2      Defendant was acquitted of one count of attempted murder (count 11, involving
J.A.) and assault with a deadly weapon on a peace officer (count 15, alleged to have been
committed during his arrest).
3       With respect to all attempted murder convictions, the jury found true allegations
that defendant personally used a firearm (Pen. Code, §§ 12022.5, subd. (a), 12022.53,
subd. (b); undesignated statutory references are to the Penal Code) and personally and
intentionally discharged a firearm (§ 12022.53, subd. (c)). With respect to the attempted
murder convictions involving Z. and J.R., the jury also found true separate allegations
that defendant personally and intentionally discharged a firearm causing great bodily
injury (§ 12022.53, subd. (d)) and that he personally inflicted great bodily injury
(§ 12022.7, subd. (a)). With respect to all assault with a firearm convictions, the jury
found true allegations that defendant personally used a firearm; with respect to the assault
with a firearm convictions involving Z. and J.R., the jury also found true that he
personally inflicted great bodily injury. Finally, with respect to the mayhem conviction,
involving J.R., the jury found true allegations that defendant personally used a firearm,
personally and intentionally discharged a firearm, and that he did so causing great bodily
injury.

                                             2
       For the attempted murders of the minor victims and S., defendant was sentenced to
serve five consecutive life terms, plus two consecutive indeterminate terms of 25 years to
life, plus three consecutive determinate terms of 20 years; for the assault with a firearm
on J.A., defendant was sentenced to serve an additional consecutive determinate term of
seven years.4
       On appeal, defendant contends: (1) the trial court prejudicially abused its
discretion and violated his federal constitutional rights by denying his motion to sever
counts 1 through 9 (involving the first shooting) from counts 10 through 14 (involving
the second shooting); (2) the trial court prejudicially erred and also violated defendant’s
constitutional rights by (a) instructing the jury to consider the level of certainty of an
eyewitness’s identification in evaluating the reliability of that identification, and
(b) instructing the jury that identity may be proved by the defendant’s statements alone;
(3) defendant’s trial counsel provided constitutionally deficient assistance by failing to
request an instruction informing the jury that provocation may be considered in assessing
premeditation; and (4) the cumulative prejudicial impact of the foregoing assertions of
error requires reversal.
       We affirm. Assessing the relevant factors, we conclude the trial court did not
abuse its discretion by denying defendant’s motion to sever the counts relating to the July
shooting from the counts relating to the December shooting. As we shall explain, the
evidence relating to the various charges would likely have been cross-admissible in
separate trials, but even without cross-admissibility, none of the charges were unusually
likely to inflame the jury against the defendant and the prosecution did not join a weak
case with a strong case or with another weak case. Both cases against defendant were
quite strong. Nor was there a constitutional violation. Defendant’s instructional error



4      Sentences imposed for the remaining counts and enhancements were either stayed
or ordered to run concurrently.

                                               3
claims also fail. We also reject defendant’s assertion of ineffective assistance of counsel
for lack of prejudice. Finally, assuming, without deciding, that a cumulative assessment
of prejudice is warranted in this case, we conclude reversal is not required given the
strength of the evidence against defendant.
                                            FACTS
                           Events Leading to the July Shooting
       In July 2014, K. and Z. were walking down Tenth Street in Stockton. They were
heading to their friend F.’s house on Ophir Street. K. and F. were 15 years old. Z. was
12 years old. Before K. and Z. reached F.’s house, they encountered defendant. He was
standing in front of a house near the intersection of Tenth and Ophir when the boys
approached.5
       Defendant confronted K. and accused him of stealing his dog. As Z. described the
exchange, defendant said: “Where the dog at[?]” K. responded: “We don’t got your
dog.” A fist fight between the two ensued. As K. explained, “I got mad and I threw a
punch.” Z. did not participate in the fight, but took a video with his cell phone. The fight
did not last long. After a couple punches were exchanged, a neighbor came outside and
broke it up.
       After the fight, K. and Z. continued to F.’s house. They told F. what happened and
showed him the video. K. then called J.R. and told him to come over. J.R. was also 15
years old. Either K. or Z. also called two other boys, ages 13 and 15, to come over.
When J.R. and the other boys got to F.’s house, the six-some headed back over to
defendant’s house to start another fight.




5      The record is unclear with respect to whether defendant lived at the house, or
whether “his baby mamma” lived there and defendant frequently visited. For ease of
reference, we refer to it as defendant’s house.

                                              4
       Defendant came outside the house when the boys arrived and a second fight
occurred, this time between defendant and J.R., while the other boys watched from the
street and yelled insults at defendant.6 At some point, J.R. knocked defendant down and
the other boys ran over and punched and kicked him while he was on the ground. They
stopped when a friend of the neighbor who broke up the first fight pulled up in a truck.
As the boys left, they yelled additional insults at defendant.
       The boys then went to another house to hang out. At some point, J.R. noticed his
gold chain was no longer around his neck and realized it must have fallen off during the
fight. J.R. insisted on going back for it. K., Z., and F. accompanied him. They found the
chain next to defendant’s house. Defendant saw them and came outside. Z. testified that
defendant had “something black in his hand” when they arrived; Z. believed it was a gun,
but he could not see it clearly. K. corroborated this during his statement to police,
explaining that he saw a black semiautomatic handgun in defendant’s hand through the
screen door when defendant was still inside the house. Defendant put the gun down on
his couch before stepping outside. After yelling an insult at the boys, defendant then told
them to come back later for “a four on four rumble.” J.R. responded: “I’ll be here at 5.”
The boys left after picking up the gold chain, but J.R. continued talking to defendant as
they walked away, saying “if you wanna bring out guns, I could call my older brother . . .
shoot up your house.”
                                       The Shooting
       As J.R., K., Z., and F. walked northbound on Pilgrim Street towards Ninth Street,
Z., who was bringing up the rear, heard a car behind them. He turned around and saw a



6      According to J.R.’s testimony, defendant and K. were the ones fighting. However,
viewing his testimony at a whole, J.R. appeared to be conflating the two fights. When
asked whether he was fighting, J.R. answered: “Yeah, I think so. All my memory, I ain’t
going to lie, all my memory went because -- yeah.” As described more fully later, J.R.
was shot in the head and spent two weeks in a coma.

                                              5
“caramel colored car” driving westbound on Tenth Street through the intersection at
Pilgrim. This was the same car that was parked in front of defendant’s house during the
earlier fights. As the boys crossed Ninth, Z. saw the same car driving towards them, now
heading eastbound on Ninth. He pointed this out to his friends, but K. said “he ain’t
going to do nothing.” K. was mistaken.
       As defendant turned from Ninth onto Pilgrim, he fired several rounds at the boys.7
Z. was the closest to the intersection when the shots were fired and was “looking straight
at him.” Z. froze in response to the gunfire. As he explained, “I was spooked, I was
scared. I was 12 . . . .” Z. was hit in the leg, but did not realize this until he was on the
ground. When he looked down at his leg, he saw “so much blood” and started “crying
and holding his leg.” F. came to Z.’s aid and told him not to move. K. was also near Z.
when defendant opened fire, but slightly ahead of him on the sidewalk. J.R. was in front
of K. and ran towards Eighth Street when the shots were fired.
       Defendant followed J.R. down Pilgrim. As J.R. ran across Eighth, defendant
stopped in the middle of the intersection, got out of the car, and fired two or three rounds
at the boy, hitting him twice after he crossed the street.8 One of the bullets hit J.R. in the
buttock, while the other bullet hit him in the right ear, traversing a portion of his skull and
exiting his eye. J.R. fell to the ground. Defendant then got back in the car and departed
the scene westbound on Eighth.
                      Immediate Aftermath and Police Investigation
       The same neighbor who broke up the first fight between K. and defendant was
outside when he heard the gunfire and “some hollering.” He and the friend who pulled



7      Six .40-caliber shell casings were found in the street at the intersection of Ninth
and Pilgrim.
8      Two .40-caliber shell casings and one nine-millimeter shell casing were found
near the intersection of Eighth and Pilgrim.

                                               6
up earlier drove over to Ninth and Pilgrim in the truck. When they saw that Z. had been
shot, they placed him in the truck and drove him to the hospital. Around the same time,
various witnesses to the shooting were calling 911. Police and emergency medical
personnel arrived a short time later and J.R. was also transported to the hospital, via
ambulance.
       Z. was “frantic” and “appeared to be in shock” when he arrived at the hospital. An
officer who was there on another matter asked Z. what happened. Z. initially said he was
shot by “a black male in his twenties.” However, within about an hour, after calming
down, Z. said the shooter was “a Hispanic male in his twenties,” about five feet seven
inches tall, and “wearing black shorts, no shirt, with red and white shoes.” Z. also said
the shooter was driving “a light brown four-door vehicle.”
       K. did not stay at the scene to provide a statement to police, but he did come down
to the police station later the same day, at the insistence of his older brother. At trial, K.
claimed he did not know who shot at him and his friends. However, at the police station,
he said the shooter was “the same guy that he just fought,” describing him as a Hispanic
male, about 22 years old, about five feet seven inches tall, weighing 170 pounds, wearing
a black T-shirt and red and white shorts. K. described his car as “an older tan Lexus” and
said he was firing a black semiautomatic handgun.
       The officer who took K.’s initial statement transported him to a separate building
to be interviewed by Detectives Reeder and Harris. K. told the detectives about the initial
fight with defendant and showed them the video. He omitted any reference to the second
fight, claiming he left after the first fight to get a coffee from his girlfriend’s house. K.
picked up his narrative of relevant events with J.R., Z., F., and himself walking over to
defendant’s house to find J.R.’s chain. As mentioned, he described seeing a black
semiautomatic handgun in defendant’s hand before defendant put the gun down on a
couch and came outside to invite the boys back for another fight later that night. K. then
described their walk away from defendant’s house, seeing the “four-door tan, Lexus” that

                                               7
had been parked at defendant’s house approaching their location at Ninth and Pilgrim,
and the shooting that followed, identifying defendant from the video as the man who shot
at him and his friends. When asked whether the person K. fought with earlier in the day
was “the same guy” who was driving the “tan colored car” and who shot at them, K.
answered: “It’s the same person,” and “I see his face and everything.” K. again
identified defendant as the shooter a short time later in the interview: “Q: Okay. All
right. And the same guy that you got in a fight with . . . is the same guy that you saw,
shoot at you guys -- shoot at you? [¶] A: Yeah, it’s the exact same guy.”
       After interviewing K., the detectives went to the hospital to interview Z., who in
the meantime had undergone surgery on his leg. Z.’s statement was generally consistent
with his trial testimony, and he confirmed “the guy that [K.] was fighting [was] the same
guy that shot [him].”
       We also note that Detective Harris recognized defendant from the video K.
showed them during his interview. The detectives created a photographic lineup with
defendant’s photograph in the number five position. K. and Z. were separately shown the
lineup three days later. They each identified defendant as the shooter. As mentioned,
while Z. also identified defendant at trial, K. testified that he did not know who shot him
and claimed he pointed out the person he fought in the photo lineup, not the person who
shot at them. K. also testified that he felt pressured to identify defendant as the shooter
because his friends wanted him to believe that was the case “just because [he] fought
him.” However, as the prosecutor elicited in response to this testimony, at the time K.
told the detectives the man he fought was “the exact same guy” who shot at him and his
friends, he had not seen or spoken to either Z. or J.R. because “they weren’t in a
condition to talk to [K.] that day” due to their injuries.
       Both boys survived their injuries, but J.R. spent two weeks in a coma and lost his
eye as a result of defendant’s conduct.



                                               8
             Additional Corroboration of Defendant’s Identity as the Shooter
       One of the witnesses who called 911 testified at trial and described the shooting at
Ninth and Pilgrim. Another witness testified and described the shooting at Eighth and
Pilgrim. While neither was able to identify defendant as the shooter, one described the
car as being medium-sized and tan in color, while the other described it as a gold or tan
sedan, both of which are consistent with the descriptions Z. and K. provided of the car
defendant was driving when he opened fire on the boys. A third witness who called 911
that day testified that “the car that was getting away” was “a brownish car, square.”
       The parties stipulated that defendant’s mother owned a 1996 four-door Lexus in
July 2014.
       Certain evidence casting doubt on defendant’s identity as the shooter will be
described in the discussion portion of the opinion.
                                 The December Shooting
       In December 2014, J.A. and S. were driving on Hammer Lane in Stockton when
defendant pulled up next to them in traffic. They were in S.’s BMW sedan. J.A. was
driving; S. was in the front passenger seat. Defendant was also driving a BMW sedan.
When defendant pulled up next to them, he motioned for S. to roll down her window.
When she did so, defendant asked: “This your car?” S. said it was. Defendant then
asked: “Want to race?” S. declined and “shooed him off” with her hand. Defendant then
showed S. that he had a gun. S. said, “Whoa, like kind of like shock,” causing J.A. to
look over at defendant. When J.A. also saw the gun in defendant’s hand, she “freaked
out” and sped up to get away from him.
       Defendant gave chase and fired three to five rounds at S.’s car, hitting the front
passenger door once. They were near the freeway onramp for Highway 99 when
defendant opened fire. Thinking quickly, J.A. drove towards the onramp to make
defendant think she was getting on the freeway, but then swerved away from the onramp,
made a U-turn on Hammer Lane, and pulled into a gas station parking lot. S. called 911.

                                             9
       When an officer responded to the gas station a short time later, S. described the
shooter as an “18 to 24-year-old Hispanic male wearing a black hooded sweatshirt, a
black beanie, and he had what she described as peach fuzz, unshaven.” J.A. provided a
similar description: “Hispanic male, 18 to 25 years old, wearing a black hooded
sweatshirt and a black beanie.”
       Later that day, S. found a bullet inside her car’s passenger-side door panel and
brought it to the police station.
       The following day, the same officer who responded to the gas station presented
separate photo lineups to S. and J.A. They each identified defendant as the shooter in the
lineup. S. “immediately pointed at [defendant’s photo] and said, That’s him, and that’s
100 percent him.” J.A. pointed to defendant’s photo and said, “That’s him.” S. and J.A.
also identified defendant as the shooter at trial.
       The parties stipulated that defendant’s sister owned a 2001 two-door BMW sedan
in December 2014. During a search of this vehicle, following defendant’s arrest, police
found a receipt from a fast-food restaurant located on March Lane in Stockton,
time‑stamped at 1:03 p.m. on the day of the shooting, about 30 minutes before S. called
911. It would have taken defendant about 15 minutes to get from that restaurant to the
scene of the shooting on Hammer Lane. Also found in the BMW were 13 live
nine‑millimeter rounds and a key to a Lexus vehicle.
                                     Defendant’s Arrest
       The details of defendant’s arrest are unimportant to the issues raised in this appeal.
For our purposes, it will suffice to note that defendant resisted and made some derogatory
remarks to the officers when he was forcibly taken into custody, specifically, “fuck you”
and “[f]uck you, pig, take that sweater off and see what happens.”




                                              10
                                      DISCUSSION
                                             I
                        Denial of Defendant’s Severance Motion
       Defendant contends the trial court prejudicially abused its discretion and violated
his federal constitutional rights by denying his motion to sever counts 1 through 9
(involving the July shooting) from counts 10 through 14 (involving the December
shooting). He is mistaken.
                                            A.
                                 Additional Background
       Defendant moved to sever the counts arising from the July shooting from those
arising from the December shooting, arguing the July shooting “involves inflammatory
facts,” specifically “a shooting of minors” where “[o]ne of the minors has his eye
completely removed,” compared to the less inflammatory facts of the December
shooting, where the victims were adults and no one was injured. Defendant also argued
the evidence was stronger with respect to the July shooting because “[t]he police did an
extensive investigation into [that] incident” and “the prosecution [was] likely to argue
[defendant] had a motive to shoot the bullies who had beaten him up” and “acted after
thoughtful processing,” whereas the evidence was “substantially weaker” with respect to
the December shooting because “there is no rhyme or reason to the incident.”
Accordingly, defendant argued, “the July incident will be used to bolster the December
case.” Finally, defendant argued the evidence proving the two shootings was not
cross‑admissible. For these reasons, defendant argued joinder of the counts arising from
the two shootings would result in prejudice and severance should be ordered.
       The trial court denied the motion. Acknowledging that the July shooting involved
“young teenagers” and “significant injuries” and the December shooting involved adults
and no injuries, the trial court nevertheless concluded severance was not warranted
because “[i]n both cases the defendant’s charged with attempted murder, and in both

                                            11
cases it’s a drive-by shooting.” The trial court also found “the cases to be equally
strong.”
                                              B.
                                     Standard of Review
       As suggested by our formulation of defendant’s contention, the standard of review
is abuse of discretion. (People v. Simon (2016) 1 Cal.5th 98, 122-123 (Simon).) As our
Supreme Court has stated:
       “Section 954, in relevant part, permits the joinder of ‘two or more different
offenses of the same class of crimes or offenses.’ Joinder is ordinarily favored because it
avoids the increased expenditures of funds and judicial resources that may result from
separate trials. [Citation.] Joinder, therefore, ‘is the course of action preferred by the
law.’ [Citation.] Nonetheless, a trial court has discretion to sever properly joined
charges in the interest of justice and for good cause. [Citations.]
       “Our review proceeds in two steps. First, we examine whether, in light of the
information available at the time, the trial court abused its discretion in denying the
severance motion . . . . [Citation.] Where, as here, the statutory requirements for joinder
are met, a defendant must make a ‘clear showing of prejudice’ to establish that the trial
court abused its discretion in denying the motion. [Citation.] A defendant seeking
severance of properly joined charged offenses must make a stronger showing of potential
prejudice than would be necessary to exclude evidence of other crimes in a severed trial.
[Citation.]
       “Second, even if the trial court’s ruling was proper as a matter of state law, we will
reverse the judgment if the defendant shows that joinder of the charges actually resulted
in ‘ “ ‘gross unfairness’ ” ’ amounting to a denial of due process . . . . [Citation.]”
(Simon, supra, 1 Cal.5th at pp. 122-123, fn. omitted.)




                                              12
                                             C.
                               Abuse of Discretion Analysis
       Four factors are relevant to the question of whether an abuse of discretion has
occurred: “(1) whether the evidence relating to the various charges would be cross-
admissible in separate trials, (2) whether any of the charges are unusually likely to
inflame the jury against the defendant, (3) whether a weak case has been joined with a
strong case or with another weak case, and (4) whether one of the charges is a capital
offense or the joinder of the charges converts the matter into a capital case.” (Simon,
supra, 1 Cal.5th at p. 123.) The fourth factor is not applicable here. We therefore assess
the first three and conclude there was no abuse of discretion.
                                1.     Cross-admissibility
       Defendant argues “the question of whether the evidence here was cross-admissible
need not long detain the Court” because the two “shootings were vastly dissimilar,” there
was “no evidence showing” they “shared common features, established a motive for one
another or were part of a common plan or design,” and “the state recognized that the
evidence” of the two shootings “was not cross-admissible” when the prosecution did not
specifically argue cross-admissibility in the People’s opposition to defendant’s severance
motion, instead focusing on the other factors.
       The shootings were not vastly dissimilar. And they did share common features, as
the trial court appropriately pointed out. The Attorney General argues “evidence from
the July and December 2014 shootings would have been cross-admissible in each case to
demonstrate [defendant’s] intent and/or absence of mistake or accident.” As the Attorney
General accurately observes, “Under Evidence Code section 1101, subdivision (b),
evidence of uncharged conduct is admissible to prove matters other than a defendant’s
criminal disposition, such as motive, opportunity, intent, preparation, plan, knowledge,
identity, or absence of mistake or accident.” Defendant’s argument in the opening brief
covers only motive, common plan, and identity.

                                             13
       We agree the shootings are not similar enough to be admissible to prove identity
or common plan. “The greatest degree of similarity is required for evidence of uncharged
misconduct to be relevant to prove identity. For identity to be established, the uncharged
misconduct and the charged offense must share common features that are sufficiently
distinctive so as to support the inference that the same person committed both acts.
[Citation.] ‘The pattern and characteristics of the crimes must be so unusual and
distinctive as to be like a signature.’ [Citation.]” (People v. Ewoldt (1994) 7 Cal.4th 380,
403 (Ewoldt).) Less similarity is required to prove common plan. “[T]he common
features must indicate the existence of a plan rather than a series of similar spontaneous
acts, but the plan thus revealed need not be distinctive or unusual.” (Ibid.) Here,
defendant appears to have engaged in two similar spontaneous acts, shooting at the boys
after they fought and insulted him in front of this house and then, months later, shooting
at the young women in traffic after S. gestured for him to leave her alone.
       However, motive is another matter. Defendant’s argument on appeal suggests a
belief that the July shooting must have supplied the motive for the December shooting in
order for the evidence to be cross-admissible to prove motive. This is incorrect. “Other
crimes evidence is admissible to establish two different types or categories of motive
evidence. In the first category, ‘the uncharged act supplies the motive for the charged
crime; the uncharged act is cause, and the charged crime is effect.’ [Citation.] ‘In the
second category, the uncharged act evidences the existence of a motive, but the act does
not supply the motive. . . . [T]he motive is the cause, and both the charged and
uncharged acts are effects. Both crimes are explainable as a result of the same motive.’
[Citation.]” (People v. Spector (2011) 194 Cal.App.4th 1335, 1381.) Here, defendant
appears to have possessed the same motive for both shootings, i.e., anger at actions he
perceived to be disrespectful. (See, e.g., People v. Jackson (1981) 121 Cal.App.3d 862,
873-874 [anger at being “talked back to” supplied motive for murder].)



                                            14
       Turning to the Attorney General’s specific argument that the evidence was
cross‑admissible to prove intent and/or absence of mistake or accident, “[t]he least degree
of similarity (between the uncharged act and the charged offense) is required in order to
prove intent. [Citation.] ‘[T]he recurrence of a similar result . . . tends (increasingly with
each instance) to negative accident or inadvertence or self-defense or good faith or other
innocent mental state, and tends to establish (provisionally, at least, though not certainly)
the presence of the normal, i.e., criminal, intent accompanying such an act . . . .’
[Citation.] In order to be admissible to prove intent, the uncharged misconduct must be
sufficiently similar to support the inference that the defendant ‘ “probably harbor[ed] the
same intent in each instance.” [Citations.]’ [Citation.]” (Ewoldt, supra, 7 Cal.4th at
p. 402.)
       We conclude this standard is met. (See, e.g., People v. Johnson (2010) 185
Cal.App.4th 520, 538, 542 [no error in admitting evidence of two prior shootings under
Evid. Code, § 1101, subd. (b) to prove intent and absence of mistake in attempted murder
case].) Nor do the differences between the two shootings, pointed out by defendant in his
reply brief, persuade us otherwise.
       However, as the Attorney General also points out, “even if evidence is admissible
under Evidence Code section 1101, it may still be excluded under Evidence Code section
352.” The Attorney General supplies a detailed argument balancing the probative value
of the evidence against potential prejudice and concludes “the cross-admissibility of
evidence in a separate hypothetical trial for the two shootings would not have been barred
by Evidence Code section 352.” Defendant’s briefing on appeal does not provide an
argument in response.
       We need not decide the matter because, “[a]lthough cross-admissibility of
evidence is often an independently sufficient condition justifying a trial court’s denial of
severance, it is not a necessary one.” (Simon, supra, 1 Cal.5th at p. 123.) As we explain
immediately below, even if we assume a lack of cross-admissibility, as the trial court

                                             15
appears to have done in the absence of argument from the People on this issue below, we
nevertheless conclude there was no abuse of discretion in denying defendant’s severance
motion.
                         2.     Unusually Inflammatory Charges
       Defendant argues the July shooting “was far more inflammatory based on the age
of the victims and the gruesome and severe nature of their injuries.” While we agree the
July shooting was more inflammatory than the December shooting, we do not perceive it
as “far more” inflammatory. Opening fire on two young women in traffic because one of
them indicated she wanted to end an unsolicited conversation is egregious conduct.
       However, as our Supreme Court explained in Simon: “[T]he animating concern
underlying this factor is not merely whether evidence from one offense is repulsive,
because repulsion alone does not necessarily engender undue prejudice. [Citation.]
Rather, the issue is ‘whether “ ‘strong evidence of a lesser but inflammatory crime might
be used to bolster a weak prosecution case’ on another crime.” ’ [Citation.]” (Simon,
supra, 1 Cal.5th at p. 124.) There, the court acknowledged that one set of murder charges
(the murder of two teenagers, where one was shot eight times and the other was
kidnapped and raped before being shot twice in the head) was more inflammatory than
another murder charge (a gang-related murder). (Ibid.) The court concluded, however,
that evidence of the first set of charges was unlikely to have unduly prejudiced the
defendant with respect to the other murder charge because the latter crime “was no more
serious an offense and was also supported by strong evidence.” (Id. at p. 125.) The court
also concluded there was “little chance” that joinder of the gang-related murder charge
unduly prejudiced the defendant with respect to the more “senseless and gruesome”
murder charges involving the teenagers. (Id. at pp. 125-126.)
       Similarly, here, evidence of the July shooting was not likely to have unduly
prejudiced defendant with respect to the December shooting charges. As in Simon, this is
not a case “where joinder of inflammatory evidence was used to bolster a more serious‒

                                            16
but weaker‒case.” (Simon, supra, 1 Cal.5th at p. 125.) The attempted murders of the
four minors “cannot be characterized as the ‘lesser’ crimes,” and the case against
defendant arising out of the December shooting “was supported by strong evidence”
(ibid.), as we discuss more fully immediately below.9
       Defendant has not demonstrated that the potentially inflammatory evidence from
the July shooting would have unduly prejudiced him with respect to the charges arising
from the December shooting.
                         3.     Weak Case Joined to Strong Case
       Nor has defendant made the necessary showing under the third factor. “The core
prejudice concern arising in connection with this issue is that jurors may aggregate
evidence and convict on weak charges that might not merit conviction in separate trials.
[Citation.]” (Simon, supra, 1 Cal.5th at p. 127.) Defendant argues: “With respect to the
key disputed issue in the two cases -- identity -- this record shows that the evidence
against [defendant] on the July charges was significantly stronger than the evidence
against him on the December charges. The same was true with respect to motive. As
such, evidence as to the July charges could only have bolstered the case against him as to
the December . . . charges.” We are not persuaded.
       Evidence of defendant’s identity as the shooter in the December shooting was very
strong. At the time the trial court ruled on the severance motion, evidence had been
presented at the preliminary hearing establishing that S. and J.A. each gave a statement to
the police officer who responded to their location following the shooting, and each
positively identified defendant as the shooter during separate photographic lineups
administered the following day. They also described the car defendant was driving as
being a dark silver BMW, and this was the same type and color vehicle defendant was



9      Defendant does not argue that joinder of December shooting charges unduly
prejudiced him with respect to the July shooting charges.

                                             17
driving immediately preceding his arrest a few days later. The evidence adduced at trial
supporting defendant’s identity as the shooter was also strong, including in-court
identifications from S. and J.A. This was hardly a weak case of identity.
       We finally note with respect to motive that the July shooting did provide some
evidence of motive regarding the December shooting. As explained above, defendant
appears to have had the same basic motive in each shooting. But this indicates potential
cross-admissibility, a matter we have declined to resolve. For present purposes, we
simply conclude the fact that defendant’s motive was more clear in the July shooting than
in the December shooting does not establish the cases were improperly joined. (See
People v. Johnson (2015) 61 Cal.4th 734, 752 [“a mere imbalance in the evidence
between the joined crimes does not signal a risk that one charge will be prejudicially
bolstered”].)
       We conclude the trial court did not abuse its discretion in denying defendant’s
severance motion.
                                             D.
                                   Due Process Analysis
       “[W]e must also determine ‘whether events after the [trial] court’s ruling
demonstrate that joinder actually resulted in “gross unfairness” amounting to a denial of
defendant’s constitutional right to fair trial or due process of law.’ [Citation.]” (Simon,
supra, 1 Cal.5th at p. 129.) “[A] judgment will be reversed on this ground only if it is
reasonably probable that the jury was influenced by the joinder in its verdict of guilt.”
(Id. at pp. 129-130.)
       In Simon, our Supreme Court concluded there was no due process violation
because both sets of murder charges “were supported by strong evidence warranting
conviction had the incidents been tried separately” and “the jury found [the defendant]
guilty of first degree murder in the killings of [the teenagers], but only second degree
murder [in the gang-related killing], ‘strongly suggest[ing] that the jury was capable of

                                             18
weighing the evidence and differentiating among [the] various charges.’ [Citations.]”
(Simon, supra, 1 Cal.5th at p. 130.)
       Similarly, here, for reasons already expressed, the charges arising from both
shootings were supported by strong evidence. Moreover, while defendant was convicted
of four counts of attempted murder with respect to the July shooting, he was convicted of
only one count of attempted murder with respect to the December shooting. The jury
clearly differentiated between the two shootings and separately weighed the evidence
supporting each charge.
       We conclude joinder did not result in gross unfairness amounting to a denial of
due process.
                                              II
                                 Instructional Error Claims
       Defendant claims the trial court prejudicially erred and also violated his
constitutional rights by (a) instructing the jury to consider the level of certainty of an
eyewitness’s identification in evaluating the reliability of that identification, and
(b) instructing the jury that identity may be proved by the defendant’s statements alone.
We reject each claim in turn.
                                              A.
                       Instruction Regarding Eyewitness Certainty
       The jury was instructed with CALCRIM No. 315 regarding evaluation of an
eyewitness identification. That instruction lists various factors for the jury to consider in
determining “whether an eyewitness gave truthful and accurate testimony,” including the
following: “How certain was the witness when he or she made an identification?”
       Defendant did not object to this instruction at trial. “Failure to object to
instructional error forfeits the issue on appeal unless the error affects defendant’s
substantial rights. [Citations.] The question is whether the error resulted in a miscarriage
of justice under People v. Watson (1956) 46 Cal.2d 818. [Citation.]” (People v.

                                              19
Anderson (2007) 152 Cal.App.4th 919, 927; People v. McGehee (2016) 246 Cal.App.4th
1190, 1203.)
       Defendant argues three reasons he believes his challenge to CALCRIM No. 315 in
this appeal is not forfeited. We need not determine whether he is correct in this regard
because his substantive challenge to the instruction is based on a claim that the
instruction deprived him of due process by “reduc[ing] the state’s burden of proof and
undercut[ting] [defendant’s] right to present a defense.” However, our Supreme Court
recently rejected these exact arguments in People v. Lemcke (2021) 11 Cal.5th 644, 657-
661 (Lemcke).) “[N]othing in CALCRIM No. 315’s instruction on witness certainty . . .
operates to ‘lower the prosecution’s burden of proof.’ ” (Id. at p. 657.) Moreover, as was
the case in Lemcke, defendant presented expert testimony on the relationship between
certainty and accuracy, and “[n]othing in CALCRIM No. 315 suggested that the jury
should ignore [his expert’s] opinion on witness certainty.” (Id. at p. 658.) As in Lemcke,
defendant “was permitted to put on a vigorous defense on the issue of identity.” (Id. at
p. 660.)
       Defendant disagrees, arguing his case “is very different” from Lemcke because his
identification expert, Dr. Deborah Davis, “said nothing at all to disabuse jurors of the
notion that witness confidence did not correlate with accuracy,” but rather “testified that
‘confidence can be related to accuracy.’ ” Defendant also attempts to distinguish Lemcke
by noting that his defense counsel was not the one relying on his expert’s testimony
during closing argument, but rather the prosecutor who suggested the expert’s testimony
supported the accuracy of S. and J.A.’s identifications of defendant. We are not
persuaded.
       On the witness certainty issue, Dr. Davis testified that eyewitness identifications
are “often inaccurate,” but people nevertheless tend to “give it great weight,” especially
“if a very confident eyewitness testifies.” Dr. Davis went on to explain that because
“people don’t really understand all the things that would lead an eyewitness to be correct

                                             20
versus incorrect,” they instead “just use the confidence of the eyewitness to indicate how
likely [it is] that they are correct.” She referred to this as “the eyewitness problem.”
Dr. Davis then explained that “people overestimate how easy a task it is” to accurately
identify someone, and described various studies revealing the task is actually very
difficult, particularly where the identification is cross-racial. She also testified that
witness certainty is even less reliable as an indicator of accuracy in a cross-racial
situation: “So they might not be confident at all and they’re right, or they may be very
confident and they’re wrong. It’s just they’re not as good at being able to self-diagnose
how likely they are to be accurate.” Dr. Davis then explained some “common myths”
about how memory works and described in meticulous detail the various ways in which
memory can falter at three stages: encoding, storage, and recall. Asked whether
cowitnesses can influence each other’s identification, the doctor explained that a study
showed that “talk[ing] to someone who appears to corroborate your opinion,” will not
only make the witness “more confident” in the identification, but also tend to cause the
witness to overestimate other factors relating to the accuracy of the identification, such as
how much time the witness was able to view the person and how good the witness’s view
was at the time. In this regard, Dr. Davis specifically testified that confidence “doesn’t
mean that they are accurate.” She then reiterated: “[W]ay back in the very first part of
the testimony I said people tend to judge whether a witness is correct or not largely or
mostly on the basis of how confident they are and not things like they should; whether
they had a good view, was the person wearing a disguise, how long did they have to look
at them. All those things are more predictive of whether they’re right rather than how
confident they are.”
       We conclude this testimony would have disabused jurors of the notion that
certainty was a good indicator of accuracy. Nor does one line cited by defendant out of
context change our opinion in this regard. In context, Dr. Davis testified on
cross‑examination: “Confidence is only a good predictor of accuracy if it is a really fair

                                              21
lineup and in the absence of biassing procedures.But I mentioned early on that a witness
will be more confident in a bad lineup because there’s only one real possibility that fits
the description.So in laboratory studies, if you do everything exactly right and they make
the identification in the absence of biassing things like other witnesses, then confidence
can be related to accuracy.But if you do things wrong, like make it a biased lineup or you
do something suggestive, then confidence is not a good indicator anymore.”
       Returning to Lemcke, after rejecting the defendant’s due process arguments, the
court went on to acknowledge that “CALCRIM No. 315’s instruction on witness
certainty . . . has the potential to mislead jurors,” noting: “There is near unanimity in the
empirical research that ‘ “under most circumstances, witness confidence or certainty is
not a good indicator of identification accuracy.” ’ [Citations.] The research has also
consistently shown that ‘jurors . . . tend to overvalue the effect of . . . certainty . . . in
determining the accuracy of eyewitness identifications.’ [Citations.]” (Lemcke, supra,
11 Cal.5th at p. 665.) Those are the problems with CALCRIM No. 315’s certainty factor.
Dr. Davis’s testimony addressed those concerns.
       Defendant asserts this is not enough, complaining that Dr. Davis did not testify
“that confidence is not related to accuracy.” However, the Lemcke court was careful to
point out that while “the current version of the instruction might confuse jurors about the
relationship between confidence and accuracy,” (Lemcke, supra, 11 Cal.5th at p. 666)
there is also a large body of research that “has identified numerous factors that can affect
the correlation between witness certainty and accuracy including (among other things):
(1) whether the confidence statement occurred before or after the identification; (2) the
temporal proximity between the event and the identification; (3) whether the witness
provided an expression of certainty at the initial identification; (4) whether the witness
was highly confident; (5) the use of suggestive identification procedures; and
(6) information witnesses receive after the identification that might increase their level of
confidence.” (Id. at p. 667.) Because of the “complexities” of the issue, the court

                                                22
referred to the Judicial Council and its Advisory Committee on Criminal Jury Instructions
the question of “whether or how CALCRIM No. 315’s instruction can be modified to
remedy potential confusion regarding the correlation between certain[ty] and accuracy
without ‘being unduly long or argumentative.’ [Citations.]” (Id. at p. 668, fn. omitted.)
       Thus, contrary to defendant’s position on appeal, he was not entitled to defense
testimony that confidence is never related to accuracy. That would not be true. He was
entitled to present expert testimony disabusing jurors of the notion that certainty was a
good indicator of accuracy. He did just that. As in Lemcke, we conclude there was no
due process violation in this case.
       Finally, to the extent defendant makes a state law claim of instructional error, it is
either forfeited (see People v. Sanchez (2016) 63 Cal.4th 411, 461), or harmless under the
standard of People v. Watson, supra, 46 Cal.2d 818, for many of the same reasons we
conclude defendant’s due process rights were not violated. Defendant presented a
vigorous defense on the identity issue, including the expert testimony recounted above
addressing the problematic nature of relying on eyewitness certainty as an indicator of
accuracy. We presume the jury carefully considered Dr. Davis’s testimony in this regard.
However, this does not mean the jury was required to disregard the eyewitness evidence
identifying defendant as the shooter in both shootings. The identification evidence in this
case was very strong, even without consideration of the certainty of the identifications.
       Moreover, defendant’s assertion of mistaken identity was subject to the same
concerns he raises with respect to his own identification as the shooter. For example,
defendant’s first witness in the defense case was also an eyewitness to the July shooting.
He lived at Eighth and Pilgrim, where J.R. was shot. When contacted by police
following the shooting, he said he saw a boy running in front of a four-door black Lexus,
as if trying to get away. Inside the car were three or four young men, between the ages of
19 and 25. The young men were African-American and the driver had dreadlocks. The
witness said the shooter was in the rear passenger-side seat of this vehicle. The officer

                                             23
who took the witness’s statement gave dispatch the description of the vehicle. Several
minutes later, he heard over the radio that a black Lexus was being followed. The officer
who began following that car first saw it at Seventh and Ophir. The car had three
African-American male occupants. Two of the occupants, one with dreadlocks, got out
and walked away from the car. The car then continued driving until other police units
pulled it over about a mile away. At this point, the officer who had spoken to the witness
about the black Lexus brought him to the vehicle for an identification. The witness said
he believed that was the car that was involved in the shooting, but he could not identify
the driver as the shooter “because he had dropped to the ground” when the shooting
started.
       The fact that a car with occupants matching this witness’s description was pulled
over near the scene of the shooting does suggest that this witness saw this car with those
occupants on that day. However, Dr. Davis testified that one common misconception
about memory is that it records events as they happen. Instead, a witness to an event will
often construct the memory based in part on the witness’s expectations. As the doctor
explained, “stereotypes are part of it, you know. Is this person in a category that tends to
do these kinds of actions or not.” She continued: “And what we do is we stitch together
elements of our knowledge to come up with a plausible narrative, basically. These
narrative, the story you tell yourself about what happened based on beliefs, feelings of
intuition, what seems familiar and memory fragments, and you put it together to form
your current narrative.” It is entirely in line with Dr. Davis’s testimony for this particular
witness to have stitched together two fragments of memory, the black Lexus with the
African-American occupants driving around the neighborhood and what little the witness
remembered about the shooting, conflating the two in part because of an unfortunate
stereotype about young African-American men “tend[ing] to do these kinds of actions.”
Whether or not this is what actually happened in this witness’s mind is impossible to
know. We simply note the jury had reason to disbelieve this witness’s report of the car

                                             24
involved in the shooting and instead go with other witness accounts, both of the car being
tan or brown and of the shooter being defendant.10
       Nor are we persuaded by defendant’s argument that the length of the jury’s
deliberations and the fact that they requested readback of witness testimony (including
that of J.A.) suggests “a close case,” and therefore prejudicial error. “Instead, we find
that the length of the deliberations could as easily be reconciled with the jury’s
conscientious performance of its civic duty, rather than its difficulty in reaching a
decision.” (People v. Walker (1995) 31 Cal.App.4th 432, 439.) But even assuming the
jury had difficulty reaching a verdict on all counts, this does not mean the difficulty had
anything to do with defendant’s identity as the shooter. Indeed, requesting readback of
J.A.’s testimony, and the jury’s ultimate rejection of attempted murder with respect to
her, suggests any such difficulty involved the extent of his culpability for the December
shooting, not whether he was the one who pulled the trigger.
       For the foregoing reasons, we conclude there is no reasonable probability of a
more favorable result had the jury not been instructed to consider eyewitness certainty as
one factor in determining the accuracy of an identification.
                                             B.
        Instruction Regarding Use of Defendant’s Statements to Prove Identity
       Defendant further asserts the trial court prejudicially erred and violated his
constitutional rights by instructing the jury with a portion of the standard corpus delicti
instruction, CALCRIM No. 359. This instruction, in its entirety, informed the jury:
       “The defendant may not be convicted of any crime based on his out-of-court
statements alone. You may rely on the defendant’s out-of-court statements to convict




10    The same can be said of the other evidence defendant points to in support of his
mistaken identity theory.

                                             25
him only if you first conclude that other evidence shows that the charged crime or a lesser
included offense was committed.
       “That other evidence may be slight and need only be enough to support a
reasonable inference that a crime was committed.
       “This requirement of other evidence does not apply to proving the identity of the
person who committed the crime and the degree of the crime. If other evidence shows
that the charged crime or a lesser included offense was committed, the identity of the
person who committed it and the degree of the crime may be proved by the defendant’s
statements alone.
       “You may not convict the defendant unless the People have proved his guilt
beyond a reasonable doubt.” (Italics added.)
       Defendant takes issue with the italicized language, arguing “as a factual matter”
that his out-of-court statements in this case “say nothing about the identity of the
perpetrator and do not constitute proof beyond a reasonable doubt that he was the . . .
shooter” in either incident. However, defendant did not request modification of the
instruction to remove the challenged portion.
       A trial court has “no sua sponte duty to revise or improve upon an accurate
statement of law” (People v. Lee (2011) 51 Cal.4th 620, 638), and a party may not
complain on appeal that an instruction otherwise correct in law was too general or
incomplete unless the party requested appropriate clarifying or modifying language.
(People v. Mackey (2015) 233 Cal.App.4th 32, 106.) CALCRIM No. 359 provides an
accurate statement of the law. (People v. Rosales (2014) 222 Cal.App.4th 1254, 1259-
1261.) If defendant believed the instruction required modification based on the facts of
his case, he was required to request it. He did not do so. Accordingly, defendant
forfeited his claim of instructional error.




                                              26
       In any event, while we agree with defendant that his out-of-court statements in this
case do not alone suffice to prove his identity as the shooter beyond a reasonable doubt,11
considering the challenged instruction in the context of the entire charge, there is no
reasonable likelihood that the jury thought that it could “rely on [defendant’s] ‘statements
alone’ to carry the state’s burden of proof.” Indeed, the purpose of the instruction was to
protect defendant, by limiting the use of his out-of-court statements. The jury was told
that defendant may not be convicted based on his out-of-court statements alone, and that
the jury may rely on such statements to convict only if it first concluded that other
evidence showed the charged crimes or a lesser included offense was committed.
Importantly, jurors were not told that defendant’s out-of-court statements, whatever their
content, would be sufficient to prove his identity. In contrast, jurors were instructed—
repeatedly—that they could not convict unless the People proved defendant’s guilt
beyond a reasonable doubt. Jurors also received accurate and specific instructions on
how to consider evidence of defendant’s pretrial statements. Reasonable jurors would
have understood from the instructions as a whole that the prosecution was required to
prove defendant’s guilt beyond a reasonable doubt after examining all of the evidence.
There is no reasonable likelihood that the jury was misled to believe that defendant’s out-
of-court statements could be relied upon to convict even if they did not prove his identity
as the shooter beyond a reasonable doubt.
       There was no instructional error.




11      These statements consist of various comments he made to the boys before and
after their preshooting fights in front of his house in July, his interaction with S. between
their cars before the December shooting, and the derogatory remarks he made to the
officers when he was arrested, specifically, “fuck you” and “[f]uck you, pig, take that
sweater off and see what happens.”

                                             27
                                             III
                             Ineffective Assistance of Counsel
        Defendant further asserts his trial counsel provided constitutionally deficient
assistance by failing to request an instruction informing the jury, with respect to the
attempted murder charges arising from the July shooting, that provocation may be
considered in assessing whether or not those attempted murders were premeditated. We
are not persuaded.
        The standard for reviewing a claim of ineffective assistance of counsel is well-
settled: A criminal defendant has the right to the assistance of counsel under both the
Sixth Amendment to the United States Constitution and article I, section 15, of the
California Constitution. (People v. Ledesma (1987) 43 Cal.3d 171, 215.) This right
“entitles the defendant not to some bare assistance but rather to effective assistance.
[Citations.] Specifically, it entitles him to ‘the reasonably competent assistance of an
attorney acting as his diligent conscientious advocate.’ [Citations.]” (Ibid.) The burden
of proving a claim of ineffective assistance of counsel is squarely upon the defendant.
(People v. Camden (1976) 16 Cal.3d 808, 816.) “ ‘In order to demonstrate ineffective
assistance of counsel, a defendant must first show counsel’s performance was “deficient”
because his “representation fell below an objective standard of reasonableness . . . under
prevailing professional norms.” [Citations.] Second, he must also show prejudice
flowing from counsel’s performance or lack thereof. [Citation.] Prejudice is shown
when there is a “reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different. A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” ’ ” (In re Harris (1993)
5 Cal.4th 813, 832-833, disapproved on another point in Shalabi v. City of Fontana
(2021) 11 Cal.5th 842, 854-855 & fn. 5; Strickland v. Washington (1984) 466 U.S. 668,
687.)



                                             28
       The record in this case does not reveal why defense counsel refrained from
requesting an instruction informing the jury that, even if provocation was insufficient to
reduce an attempted murder to attempted voluntary manslaughter, it may nevertheless be
sufficient to reduce an attempted first degree premeditated murder to an attempted second
degree nonpremeditated murder. (See People v. Padilla (2002) 103 Cal.App.4th 675,
678.) As defendant points out, defense counsel did request instruction on provocation as
it relates to reducing attempted murder to attempted voluntary manslaughter. Those
instructions were provided.
       “ ‘ “Reviewing courts defer to counsel’s reasonable tactical decisions in
examining a claim of ineffective assistance of counsel [citation], and there is a ‘strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance.’ ” [Citations.] “[W]e accord great deference to counsel’s tactical decisions”
[citation], and we have explained that “courts should not second-guess reasonable, if
difficult, tactical decisions in the harsh light of hindsight” [citation]. “Tactical errors are
generally not deemed reversible, and counsel’s decisionmaking must be evaluated in the
context of the available facts.” [Citation.] [¶] In the usual case, where counsel’s trial
tactics or strategic reasons for challenged decisions do not appear on the record, we will
not find ineffective assistance of counsel on appeal unless there could be no conceivable
reason for counsel’s acts or omissions. [Citations.]’ [Citation.]” (People v. Jones (2003)
29 Cal.4th 1229, 1254.)
       The Attorney General argues defense counsel may have had rational tactical
reasons for not requesting instruction on provocation as it related to negating
premeditation as opposed to reducing an attempted murder to attempted voluntary
manslaughter, specifically, (1) the idea that defendant committed four nonpremeditated
attempted murders in the July shooting due to being provoked by the boys was
“inconsistent with [defendant’s] sole defense that he was not the shooter in the July 2014
shooting,” and (2) while defense counsel requested instruction on attempted voluntary

                                              29
manslaughter, which was also inconsistent with the mistaken identity defense, instruction
on attempted voluntary manslaughter “opened up the possibility that the jury may have
convicted [defendant] of only that offense,” with a far lesser sentence for that offense as
well as no firearm enhancements under section 12022.53, as opposed to convicting him
of attempted nonpremeditated murder with those enhancements, resulting in “no practical
difference” in defendant’s ultimate sentence.
       We agree it is conceivable that counsel made a tactical decision not to request
instruction on provocation as it related to negating premeditation. Whether or not such a
decision would have been reasonable need not be decided because we conclude there is
no reasonable likelihood of a more favorable outcome had such an instruction been
provided. (See People v. Lewis (2001) 26 Cal.4th 334, 363-364 [declining to determine
whether or not counsel’s performance was deficient because of a lack of prejudice].)
       The jury was fully and accurately instructed on willful, deliberate, and
premeditated attempted murder with CALCRIM No. 601. This instruction stated in
relevant part: “The defendant acted willfully if he intended to kill when he acted. The
defendant deliberated if he carefully weighed the considerations for and against his
choice and, knowing the consequences, decided to kill. The defendant acted with
premeditation if he decided to kill before completing the acts of attempted murder . . . .
[¶] The length of time the person spends considering whether to kill does not alone
determine whether the attempted killing is deliberate and premeditated. The amount of
time required for deliberation and premeditation may vary from person to person and
according to the circumstances. A decision to kill made rashly, impulsively, or without
careful consideration of the choice and its consequences is not deliberate and
premeditated. On the other hand, a cold, calculated decision to kill can be reached
quickly. The test is the extent of the reflection, not the length of time. [¶] The People
have the burden of proving this allegation beyond a reasonable doubt. If the People have
not met this burden, you must find this allegation has not been proved.”

                                             30
       Based on this instruction, the jury would have known that if defendant fired upon
the boys rashly, impulsively, or without careful consideration, for whatever reason, the
attempted murder was not premeditated. The jury undoubtedly understood the reason
defendant fired on the boys was the fact that they fought with defendant before the
shooting, insulted him, and J.R. also told defendant that if he wanted to bring out guns, he
would get his brother and shoot up defendant’s house. This is what provoked defendant
to shoot at the boys that day. Properly instructed on the provocation necessary to
mitigate an attempted murder to attempted voluntary manslaughter, the jury concluded
that standard was not met. Based on the instruction on premeditated attempted murder,
the jury also concluded that defendant, notwithstanding the boys’ provocation that day,
did not act rashly, impulsively, or without careful consideration. He instead made a cold,
calculated decision to kill. There is no reasonable likelihood that further instructing the
jury that provocation may reduce the degree of a murder or attempted murder (see
CALCRIM No. 522) would have resulted in a different outcome.
       Defendant’s assertion of ineffective assistance of counsel fails.
                                             IV
                                   Cumulative Prejudice
       Finally, the only error we have found is the instructional error that was either
forfeited or harmless. We also rejected defendant’s assertion of ineffective assistance of
counsel because of a lack of prejudice. Assuming, without deciding, that these claims of
error should be assessed cumulatively for prejudice, we conclude reversal is not required
given the strength of the evidence against defendant.




                                             31
                                 DISPOSITION
     The judgment is affirmed.



                                           /s/
                                          HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
KRAUSE, J.




                                     32